McFarland, J., concurring.—
I concur in the judgment, and also in the opinion of Mr. Justice Henshaw, except as to the Cecilville precinct. It will be observed that there is no evidence tending to show when “ C. C. Brown, Republican,” was written on the ballots. If there be a distinguishing mark on a ballot when it is voted the ballot should not be counted; but if the mark be placed on the ballot after it had been properly voted, then, at the trial of a contest, it should be counted. Now, upon the trial in court of an election contest, if a marked ballot be found and there is no evidence as to the time of the marking, must the court presume that it was marked before it was voted? Such a rule would afford an evil-disposed person who could get temporary access to the ballots after they had been counted an easy and safe method of changing the result in a close contest by simply marking, and thus invalidating, a few ballots in which the votes were for the prevailing party. Of course, fraud should be carefully guarded against, but it seems to me that the rule contended for would be much like closing a wicket and leaving open a barn door. I do not see that there are any presumptions upon which the problem can be solved. If we presume that the ticket was not marked when the election officers gave it to the voter we must also presume that it was not marked when those officers counted it; and if we are also to presume that the ballots were afterward so securely kept that no one could get access to them it is evident that all the presumptions taken together afford no aid in the solution of the question. In the case at bar it is not contended that there was any actual fraud committed, even in the matter of *115voting for justice of the peace; and, before throwing out votes honestly cast for superintendent of schools, I am inclined to think that there should have been some evidence tending to show that the marking of the votes for justice of the. peace was done before the ballots were voted. And it is quite probable that such evidence could readily have been obtained. The returns should show whether or not the said ballots were counted for Brown, and the election officers ought to be able to throw some light upon the question whether the ballots were marked when they were examined during the process of counting.
Gaboutte, J., concurred.